Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to CLAIMS entered for patent application 17/539,443 filed on December 1, 2021.


Claims 1-20 are pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,812,614. Although the claims at issue are not identical, they are not patentably distinct from each other because both require comparing at least one first network condition and at least one second network condition, wherein the at least one first network condition corresponds to communication between the computing device and an application server, and wherein the at least one second network condition corresponds to: communication between the computing device and an intermediary server, and communication between the intermediary server and the application server; determine, based on the comparison, that a performance characteristic of an application would be improved by processing the application in a remote access session on the intermediary server instead of the computing device; cause the intermediary server to process the application in the remote access session; receive, from the intermediary server, a representation of the application generated based on output corresponding to the application being processed in the remote access session; and cause display of the representation of the application.
Instant Application:
1. A method comprising: comparing, by a computing device, at least one first network condition and at least one second network condition, wherein the at least one first network condition corresponds to communication between the computing device and an application server, and wherein the at least one second network condition corresponds to: communication between the computing device and an intermediary server, and communication between the intermediary server and the application server; determining, based on the comparing, that a performance characteristic of an application would be improved by processing the application in a remote access session on the intermediary server instead of the computing device; and causing the intermediary server to process the application in the remote access session, wherein the intermediary server is configured to provide, to the computing device, a representation of the application executing in the remote access session.












2. The method of claim 1, further comprising: replacing output at the computing device with second output corresponding to the representation of the application executing at the intermediary server.




3. The method of claim 1, wherein the at least one second network condition is based on a round-trip time between the intermediary server and the application server.

4. The method of claim 1, wherein the representation of the application comprises a video stream corresponding to output of the application being processed in the remote access session.

5. The method of claim 1, wherein comparing the at least one first network condition and the at least one second network condition comprises selecting the intermediary server from a plurality of intermediary servers.



6. The method of claim 5, wherein selecting the intermediary server is based on network conditions associated with the intermediary server.



7. The method of claim 1, wherein causing the intermediary server to process the application comprises transmitting, to the intermediary server, session information associated with the application.




8. The method of claim 1, wherein determining that the performance characteristic of the application would be improved by processing the application in the remote access session on the intermediary server instead of the computing device comprises determining that the application will execute more quickly on the intermediary server.



9. A method comprising: sending, by a server and to a computing device executing an application, at least one first network condition and at least one second network condition, wherein the at least one first network condition corresponds to communication between the computing device and an application server, and wherein the at least one second network condition corresponds to: communication between the computing device and an intermediary server, and communication between the intermediary server and the application server; receiving, based on a determination that the at least one first network condition and the at least one second network condition indicate that a performance characteristic of an application would be improved by processing the application in a remote access session on the intermediary server instead of the computing device, a request for the application; and processing, in response to the request, the application in the remote access session.








10. The method of claim 9, further comprising: receiving, from the computing device, an input command associated with the application in the remote access session; and applying the input command to the application.


11. The method of claim 9, wherein receiving the request for the application comprises receiving, from the computing device, session information corresponding to the application executing at the computing device.



12. The method of claim 9, further comprising: storing the at least one first network condition and the at least one second network condition, and transmitting the at least one first network condition and the at least one second network condition to a second intermediary server.

13. The method of claim 9, further comprising: determining capabilities of the computing device, wherein processing the application is based on the capabilities of the computing device.







14. One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors of a computing device, cause the computing device to: compare at least one first network condition and at least one second network condition, wherein the at least one first network condition corresponds to communication between the computing device and an application server, and wherein the at least one second network condition corresponds to: communication between the computing device and an intermediary server, and communication between the intermediary server and the application server; determine, based on the comparison, that a performance characteristic of an application would be improved by processing the application in a remote access session on the intermediary server instead of the computing device; and cause the intermediary server to process the application in the remote access session, wherein the intermediary server is configured to provide, to the computing device, a representation of the application executing in the remote access session.

15. The computer-readable media of claim 14, wherein the instructions, when executed by the one or more processors, cause the computing device to replace output at the computing device with second output corresponding to the representation of the application executing at the intermediary server.

16. The computer-readable media of claim 14, wherein the at least one second network condition is based on a round-trip time between the intermediary server and the application server.


17. The computer-readable media of claim 14, wherein the representation of the application comprises a video stream corresponding to output of the application being processed in the remote access session.


18. One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors of a server, cause the server to: send, to a computing device executing an application, at least one first network condition and at least one second network condition, wherein the at least one first network condition corresponds to communication between the computing device and an application server, and wherein the at least one second network condition corresponds to: communication between the computing device and an intermediary server, and communication between the intermediary server and the application server; receive, based on a determination that the at least one first network condition and the at least one second network condition indicate that a performance characteristic of an application would be improved by processing the application in a remote access session on the intermediary server instead of the computing device, a request for the application; and process, in response to the request, the application in the remote access session.

19. The computer-readable media of claim 18, wherein the instructions, when executed by the one or more processors, further cause the server to: receive, from the computing device, an input command associated with the application in the remote access session; and apply the input command to the application.

20. The computer-readable media of claim 18, wherein the instructions, when executed by the one or more processors, further cause the server to receive the request for the application by causing the server to receive, from the computing device, session information corresponding to the application executing at the computing device.
Patent 10,812,614:
1. A method comprising: comparing, by a computing device executing an application, first network conditions and second network conditions, wherein the first network conditions correspond to a first communication between the computing device and an application server, and wherein the second network conditions correspond to: a second communication, using a remote access protocol, between the computing device and an intermediary server, and a third communication, using a first protocol different from the remote access protocol, between the intermediary server and the application server; in response to determining, based on the comparing, that a performance characteristic of the application would be improved by executing the application in a remote access session on the intermediary server: causing the intermediary server to execute the application in the remote access session, wherein executing the application comprises receiving the application from the application server; receiving, by the computing device and via the remote access protocol, a representation of the application, wherein the representation of the application is generated by the intermediary server based on output of the application executing in the remote access session; causing display of the representation of the application; and sending, by the computing device and via the intermediary server, a fourth communication to the application server.

2. The method of claim 1, wherein causing display of the representation of the application comprises replacing output corresponding to the application executing at the computing device with second output corresponding to the representation of the application executing at the intermediary server.


3. The method of claim 1, wherein the second network conditions comprise a first round-trip time of the second communication and a second round-trip time of the third communication.

4. The method of claim 1, wherein the representation of the application comprises a video stream corresponding to output of the application executing on the intermediary server.

5. The method of claim 1, wherein comparing the first network conditions and the second network conditions comprises selecting the intermediary server from a plurality of intermediary servers is based on respective network conditions of each intermediary server of the plurality of intermediary servers.

6. The method of claim 1, wherein causing the intermediary server to execute the application comprises transmitting, to the intermediary server, session information associated with the application executing on the computing device.

7. The method of claim 1, wherein sending the fourth communication to the application server comprises: sending a first indication of a user command to the intermediary server by the computing device, wherein the intermediary server is configured to send a second indication of the user command to the application server.

8. The method of claim 1, wherein causing the intermediary server to execute the application in the remote access session is further based on determining that the application will execute more quickly on the intermediary server.






9. A method comprising: sending, by an intermediary server and to a computing device executing an application, network conditions, wherein the network conditions correspond to: a first network connection, using a remote access protocol, between the intermediary server and the computing device, and a second network connection, using a first protocol different from the remote access protocol, between the intermediary server and an application server, wherein the application server corresponds to the application; receiving, from the computing device and based on a determination that a performance characteristic of the application would be improved by executing the application in a remote access session on the intermediary server, a request for the application; executing, by the intermediary server and in the remote access session, the application, wherein the application is received from the application server; processing the application executing at the intermediary server, wherein processing comprises generating a representation of the application based on output of the application executing in the remote access session; and transmitting, via the remote access protocol, the representation of the application to the computing device.

10. The method of claim 9, further comprising: receiving, from the computing device, an input command associated with the representation of the application; and applying, by the intermediary server, the input command to the application executing at the intermediary server.

11. The method of claim 9, wherein receiving the request for the representation of the application comprises receiving, from the computing device, session information corresponding to the application executing at the computing device.



12. The method of claim 9, further comprising: storing the network conditions, and transmitting the network conditions to a second intermediary server.


13. The method of claim 12, wherein sending the network conditions further comprises sending, to the computing device, second network conditions corresponding to a third intermediary server, and wherein receiving the request for the application is further based on the second network conditions.

14. The method of claim 9, further comprising: determining capabilities of the computing device, wherein generating the representation of the application is based on the capabilities of the computing device.

15. A method comprising: executing, by a computing device, an application, wherein the application is received by the computing device from an application server, and wherein executing the application comprises sending a first communication to the application server; determining, based on the first communication, first network conditions corresponding to the application and associated with a first protocol; determining second network conditions corresponding to communications between the computing device and an intermediary server using a remote access protocol different from the first protocol; and in response to determining, based on a comparison of the first network conditions and the second network conditions, that a performance characteristic of the application would be improved by executing the application in a remote access session on the intermediary server: causing the intermediary server to execute the application in the remote access session; receiving, from the intermediary server and via the remote access protocol, a representation of the application, wherein the representation of the application is generated based on output corresponding to the application executing in the remote access session; causing display of the representation of the application; and sending, by the computing device and via the intermediary server, a second communication to the application server.


16. The method of claim 15, wherein determining the first network conditions comprises measuring transmission parameters associated with a third communication received from the application server.

17. The method of claim 15, wherein the comparison of the first network conditions and the second network conditions comprises determining that a first round-trip time of the first network conditions is greater than a second round-trip time of the second network conditions.

18. The method of claim 15, wherein the second network conditions correspond to: a first network connection between the intermediary server and the computing device, and a second network connection between the intermediary server and the application server.




















19. The method of claim 15, wherein causing display of the representation of the application comprises replacing output corresponding to the application executing at the computing device with second output corresponding to the representation of the application executing at the intermediary server.

20. The method of claim 15, wherein causing the intermediary server to execute the application comprises transmitting, to the intermediary server, session information associated with the application executing on the computing device.




Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,223,698. Although the claims at issue are not identical, they are not patentably distinct from each other because both require comparing at least one first network condition and at least one second network condition, wherein the at least one first network condition corresponds to communication between the computing device and an application server, and wherein the at least one second network condition corresponds to: communication between the computing device and an intermediary server, and communication between the intermediary server and the application server; determine, based on the comparison, that a performance characteristic of an application would be improved by processing the application in a remote access session on the intermediary server instead of the computing device; cause the intermediary server to process the application in the remote access session; receive, from the intermediary server, a representation of the application generated based on output corresponding to the application being processed in the remote access session; and cause display of the representation of the application.

Instant Application:
1. A method comprising: comparing, by a computing device, at least one first network condition and at least one second network condition, wherein the at least one first network condition corresponds to communication between the computing device and an application server, and wherein the at least one second network condition corresponds to: communication between the computing device and an intermediary server, and communication between the intermediary server and the application server; determining, based on the comparing, that a performance characteristic of an application would be improved by processing the application in a remote access session on the intermediary server instead of the computing device; and causing the intermediary server to process the application in the remote access session, wherein the intermediary server is configured to provide, to the computing device, a representation of the application executing in the remote access session.












2. The method of claim 1, further comprising: replacing output at the computing device with second output corresponding to the representation of the application executing at the intermediary server.




3. The method of claim 1, wherein the at least one second network condition is based on a round-trip time between the intermediary server and the application server.

4. The method of claim 1, wherein the representation of the application comprises a video stream corresponding to output of the application being processed in the remote access session.

5. The method of claim 1, wherein comparing the at least one first network condition and the at least one second network condition comprises selecting the intermediary server from a plurality of intermediary servers.



6. The method of claim 5, wherein selecting the intermediary server is based on network conditions associated with the intermediary server.



7. The method of claim 1, wherein causing the intermediary server to process the application comprises transmitting, to the intermediary server, session information associated with the application.




8. The method of claim 1, wherein determining that the performance characteristic of the application would be improved by processing the application in the remote access session on the intermediary server instead of the computing device comprises determining that the application will execute more quickly on the intermediary server.



9. A method comprising: sending, by a server and to a computing device executing an application, at least one first network condition and at least one second network condition, wherein the at least one first network condition corresponds to communication between the computing device and an application server, and wherein the at least one second network condition corresponds to: communication between the computing device and an intermediary server, and communication between the intermediary server and the application server; receiving, based on a determination that the at least one first network condition and the at least one second network condition indicate that a performance characteristic of an application would be improved by processing the application in a remote access session on the intermediary server instead of the computing device, a request for the application; and processing, in response to the request, the application in the remote access session.








10. The method of claim 9, further comprising: receiving, from the computing device, an input command associated with the application in the remote access session; and applying the input command to the application.


11. The method of claim 9, wherein receiving the request for the application comprises receiving, from the computing device, session information corresponding to the application executing at the computing device.



12. The method of claim 9, further comprising: storing the at least one first network condition and the at least one second network condition, and transmitting the at least one first network condition and the at least one second network condition to a second intermediary server.

13. The method of claim 9, further comprising: determining capabilities of the computing device, wherein processing the application is based on the capabilities of the computing device.







14. One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors of a computing device, cause the computing device to: compare at least one first network condition and at least one second network condition, wherein the at least one first network condition corresponds to communication between the computing device and an application server, and wherein the at least one second network condition corresponds to: communication between the computing device and an intermediary server, and communication between the intermediary server and the application server; determine, based on the comparison, that a performance characteristic of an application would be improved by processing the application in a remote access session on the intermediary server instead of the computing device; and cause the intermediary server to process the application in the remote access session, wherein the intermediary server is configured to provide, to the computing device, a representation of the application executing in the remote access session.










15. The computer-readable media of claim 14, wherein the instructions, when executed by the one or more processors, cause the computing device to replace output at the computing device with second output corresponding to the representation of the application executing at the intermediary server.

16. The computer-readable media of claim 14, wherein the at least one second network condition is based on a round-trip time between the intermediary server and the application server.


17. The computer-readable media of claim 14, wherein the representation of the application comprises a video stream corresponding to output of the application being processed in the remote access session.


18. One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors of a server, cause the server to: send, to a computing device executing an application, at least one first network condition and at least one second network condition, wherein the at least one first network condition corresponds to communication between the computing device and an application server, and wherein the at least one second network condition corresponds to: communication between the computing device and an intermediary server, and communication between the intermediary server and the application server; receive, based on a determination that the at least one first network condition and the at least one second network condition indicate that a performance characteristic of an application would be improved by processing the application in a remote access session on the intermediary server instead of the computing device, a request for the application; and process, in response to the request, the application in the remote access session.

19. The computer-readable media of claim 18, wherein the instructions, when executed by the one or more processors, further cause the server to: receive, from the computing device, an input command associated with the application in the remote access session; and apply the input command to the application.

20. The computer-readable media of claim 18, wherein the instructions, when executed by the one or more processors, further cause the server to receive the request for the application by causing the server to receive, from the computing device, session information corresponding to the application executing at the computing device.
Patent 11,223,698:
1. A computing device comprising: one or more processors; and memory storing computer readable instructions which, when executed by the one or more processors, cause the computing device to: compare at least one first network condition and at least one second network condition, wherein the at least one first network condition corresponds to communication between the computing device and an application server, and wherein the at least one second network condition corresponds to: communication between the computing device and an intermediary server, and communication between the intermediary server and the application server; determine, based on the comparison, that a performance characteristic of an application would be improved by processing the application in a remote access session on the intermediary server instead of the computing device; cause the intermediary server to process the application in the remote access session; receive, from the intermediary server, a representation of the application generated based on output corresponding to the application being processed in the remote access session; and cause display of the representation of the application.







2. The computing device of claim 1, wherein the instructions, when executed by the one or more processors, cause the computing device to cause display of the representation of the application by replacing output at the computing device with second output corresponding to the representation of the application executing at the intermediary server.

3. The computing device of claim 1, wherein the at least one second network condition is based on a round-trip time between the intermediary server and the application server.

4. The computing device of claim 1, wherein the representation of the application comprises a video stream corresponding to output of the application being processed in the remote access session.

5. The computing device of claim 1, wherein the instructions, when executed by the one or more processors, cause the computing device to compare the first network conditions and the second network conditions by causing the computing device to select the intermediary server from a plurality of intermediary servers.

6. The computing device of claim 5, wherein the instructions, when executed by the one or more processors, cause the computing device to select the intermediary server based on network conditions associated with the intermediary server.

7. The computing device of claim 1, wherein the instructions, when executed by the one or more processors, cause the computing device to cause the intermediary server to process the application by causing the computing device to transmit, to the intermediary server, session information associated with the application.

8. The computing device of claim 1, wherein the instructions, when executed by the one or more processors, cause the computing device to determine that the performance characteristic of the application would be improved by processing the application in the remote access session on the intermediary server instead of the computing device by causing the computing device to determine that the application will execute more quickly on the intermediary server.

9. A server comprising: one or more processors; and memory storing computer readable instructions which, when executed by the one or more processors, cause the server to: send, to a computing device executing an application, at least one first network condition and at least one second network condition, wherein the at least one first network condition corresponds to communication between the computing device and an application server, and wherein the at least one second network condition corresponds to: communication between the computing device and an intermediary server, and communication between the intermediary server and the application server; receive, based on a determination that the at least one first network condition and the at least one second network condition indicate that a performance characteristic of an application would be improved by processing the application in a remote access session on the intermediary server instead of the computing device, a request for the application; process, in response to the request, the application in the remote access session; and transmit a representation of the application to the computing device.



10. The server of claim 9, wherein the instructions, when executed by the one or more processors, further cause the server to: receive, from the computing device, an input command associated with the representation of the application; and apply the input command to the application.

11. The server of claim 9, wherein the instructions, when executed by the one or more processors, further cause the server to receive the request for the application by causing the server to receive, from the computing device, session information corresponding to the application executing at the computing device.

12. The server of claim 9, wherein the instructions, when executed by the one or more processors, further cause the server to: store the at least one first network condition and the at least one second network condition, and transmit the at least one first network condition and the at least one second network condition to a second intermediary server.

13. The server of claim 9, wherein the instructions, when executed by the one or more processors, further cause the server to: determine capabilities of the computing device, wherein the instructions, when executed by the one or more processors, cause the server to process the application based on the capabilities of the computing device.

14. A system comprising: a computing device and a server; wherein the computing device comprises: one or more first processors; and first memory storing first computer readable instructions which, when executed by the one or more first processors, cause the computing device to: compare at least one first network condition and at least one second network condition, wherein the at least one first network condition corresponds to communication between the computing device and an application server, and wherein the at least one second network condition corresponds to: communication between the computing device and an intermediary server, and communication between the intermediary server and the application server; determine, based on the comparison, that a performance characteristic of an application would be improved by processing the application in a remote access session on the intermediary server instead of the computing device; send, to the intermediary server, a request for the application; receive, from the intermediary server, a representation of the application; and cause display of the representation of the application; and wherein the server comprises: one or more second processors; and second memory storing second computer readable instructions which, when executed by the one or more second processors, cause the server to: process, in response to the request, the application in the remote access session; and transmit the representation of the application to the computing device.

15. The system of claim 14, wherein the first computer readable instructions, when executed by the one or more first processors, cause the computing device to cause display of the representation of the application by replacing output at the computing device with second output corresponding to the representation of the application.

16. The system of claim 14, wherein the at least one second network condition is based on a round-trip time between the intermediary server and the application server.


17. The system of claim 14, wherein the representation of the application comprises a video stream corresponding to output of the application being processed in the remote access session.



18. The system of claim 14, wherein the first computer readable instructions, when executed by the one or more first processors, cause the computing device to compare the first network conditions and the second network conditions by causing the computing device to select the intermediary server from a plurality of intermediary servers.


















19. The system of claim 18, wherein the first computer readable instructions, when executed by the one or more first processors, cause the computing device to select the intermediary server based on network conditions associated with the intermediary server.


20. The system of claim 14, wherein the second computer readable instructions, when executed by the one or more second processors, cause the server to process the application by causing the server to determine session information associated with the application.




Conclusion
Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        September 26, 2022